                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

ROY M. SHORE,

                           Plaintiff,

v.                                                  Case No. 18-2294-HLT

THE PROCTER & GAMBLE HEALTH AND
LONG-TERM DISABILITY PLAN
PROCTER & GAMBLE INSURED-
UNFUNDED WELFARE PLAN, et al.,

                           Defendants.


                        AMENDED SCHEDULING ORDER

       On November 6, 2018, in accordance with Fed. R. Civ. P. 16, the undersigned

U.S. Magistrate Judge, James P. O’Hara, conducted a telephonic scheduling conference.

Plaintiff appeared through counsel, Tylor B. Whitham. Defendants appeared through

counsel, Stephanie O. Zorn.

       As agreed to by the parties, all pending discovery is stayed pending early

mediation. Discovery responses are due 21 after completion of mediation if the case

hasn’t been settled.

       After consultation with the parties, the court enters this scheduling order,

summarized in the table that follows:
           SUMMARY OF DEADLINES AND SETTINGS

                     Event                         Deadline/Setting
Defendants’ settlement counter-proposal           November 30, 2018
Jointly filed mediation notice                    November 30, 2018
Mediation completed                                January 4, 2019
                                                    40 days before
                                                      deadline for
Supplementation of initial disclosures
                                                   completion of all
                                                       discovery
All discovery completed                             April 26, 2019
Motions to amend or join additional parties       November 13, 2018
All potentially dispositive motions                  May 24, 2019
                                                  28 days thereafter
Defendants’ response to plaintiff’s dispositive
                                                  (but no later than
motion, and cross-motion
                                                    June 21, 2019)
                                                  28 days thereafter
Plaintiff’s response to cross-motion, and reply   (but no later than
                                                     July 19, 2019)
                                                  14 days thereafter
Defendants’ reply                                 (but no later than
                                                    August 2, 2019)




                                     2
1)    Alternative Dispute Resolution (ADR).

      As earlier indicated, settlement of this case would be enhanced by use of early

mediation. Toward that end, plaintiff already has made a good-faith settlement proposal.

Defendant must make a good-faith counter-proposal by November 30, 2018. Also by

November 30, 2018, the parties must jointly file a notice stating the full name, mailing

address, and telephone number of the person whom they have selected to serve as

mediator, along with the firmly scheduled date, time, and place of mediation. Absent

further order of the court, mediation must be held no later than January 4, 2019. An

ADR report must be filed by defense counsel within 14 days of any scheduled ADR

process, using the form located on the court’s website:

                         http://www.ksd.uscourts.gov/adr-report/

2)    Discovery.

      a)     The parties already have served their initial disclosures with regard to

witnesses, exhibits, damage computations, and any applicable insurance coverage, as

required by Fed. R. Civ. P. 26(a)(1). See ECF Nos. 19 and 20. Supplementations of

those disclosures under Fed. R. Civ. P. 26(e) must be served throughout the case at such

times and under such circumstances as required by that rule.         In addition, final

supplemental disclosures must be served in any event 40 days before the deadline for

completion of all discovery. The supplemental disclosures served 40 days before the

deadline for completion of all discovery must identify all witnesses and exhibits that

probably or even might be used at trial. The opposing party and counsel should be placed
                                            3
in a realistic position to make judgments about whether to take a particular deposition or

pursue follow-up “written” discovery before the time allowed for discovery expires.

Should anything be included in the final disclosures under Fed. R. Civ. P. 26(a)(3) that

has not previously appeared in the initial Rule 26(a)(1) disclosures or a timely Rule 26(e)

supplement thereto, the witness or exhibit probably will be excluded from offering any

testimony under Fed. R. Civ. P. 37(c)(1).

       b)     All discovery must be commenced or served in time to be completed by

April 26, 2019. The court respectfully reminds the parties and counsel that they are

entitled to obtain pretrial discovery regarding any nonprivileged matter provided it’s (a)

relevant to a party’s claim or defense, AND (b) proportional to the needs of this case.

Under Fed. R. Civ. P. 26(b)(1), whether any particular discovery request is proportional

is to be determined by considering, to the extent they apply, the following six factors: (1)

the importance of the issues at stake in the action, (2) the amount in controversy, (3) the

parties’ relative access to relevant information, (4) the parties’ resources, (5) the

importance of the discovery in resolving the issues, and (6) whether the burden or

expense of the proposed discovery outweighs its likely benefit.

       c)     The parties have stipulated that no expert testimony will be used in this

case. The parties have further stipulated that physical or mental examinations pursuant

Fed. R. Civ. P. 35 are not appropriate in this case.

       d)     The court considered but ultimately wasn’t called upon to resolve the

following discovery problem raised by the parties: Defendants maintain that there should
                                              4
be no discovery beyond the administrative record; plaintiff disagrees.

       e)     The parties do not anticipate any ESI discovery, i.e., the parties intend to

provide printed or PDF copies of all discovery materials.

       f)     To encourage cooperation, efficiency, and economy in discovery, and also

to limit discovery disputes, the court adopts as its order the following procedures agreed

to by parties and counsel in this case: The administrative record will contain personal,

medical, and financial information of the plaintiff. The parties intend to seek leave to file

the administrative record under seal with the understanding that they may quote from it or

reference it in public filings; they believe this practice efficiently allows the adversarial

process to play out on public record while protecting plaintiff from unwarranted

invasions of privacy.

       g)     Any depositions must be governed by the written guidelines that are

available on the court’s website: http://www.ksd.uscourts.gov/deposition-guidelines/

       h)     If the parties later reach agreement concerning the need for and scope and

form of such a protective order, they must confer and then submit a jointly proposed

protective order, in Word format. This proposed protective order should be drafted in

compliance with the guidelines available on the court’s website:

       Guidelines for Agreed Protective Orders for the District of Kansas

At a minimum, such proposed orders must include a concise but sufficiently specific

recitation of the particular facts in this case that would provide the court with an adequate


                                             5
basis upon which to make the required finding of good cause pursuant to Fed. R. Civ. P.

26(c). A pre-approved form of protective order is available on the court’s website:

               http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

If the parties disagree concerning the need for, and/or the scope or form of a protective

order, the party or parties seeking such an order must file an appropriate motion and

supporting memorandum, with the proposed protective order attached.

       i)     The parties do consent to electronic service of disclosures and discovery

requests and responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules 5.4.2 and 26.3.

       j)     The expense and delay often associated with civil litigation can be

dramatically reduced if the parties and counsel conduct discovery in the “just, speedy,

and inexpensive” manner mandated by Fed. R. Civ. P. 1. Accordingly, the parties are

respectfully reminded that this court plans to strictly enforce the certification

requirements of Fed. R. Civ. P. 26(g). Among other things, Rule 26(g)(1) provides that,

by signing a discovery request, response, or objection, it is certified as (i) consistent with

the applicable rules and warranted by existing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law, or for establishing new law; (ii) not

interposed for any improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; and (iii) neither unreasonable nor unduly

burdensome or expensive, considering the needs of the case, prior discovery in the case,

the amount in controversy, and the importance of the issues at stake in the action. If a

certification violates these restrictions without substantial justification, under Rule
                                              6
26(g)(3), the court must impose an appropriate sanction on the responsible attorney or

party, or both; the sanction may include an order to pay the reasonable expenses,

including attorney fees, caused by the violation. Therefore, before the parties and counsel

serve any discovery requests, responses, or objections in this case, lest they incur

sanctions later, the court strongly suggests that they carefully review the excellent

discussion of Rule 26(g) found in Mancia v. Mayflower Textile Servs. Co., 253 F.R.D.

354 (D. Md. 2008).

3)     Motions.

       a)     Any motion for leave to join additional parties or to otherwise amend the

pleadings must be filed by November 13, 2018.

       b)     All potentially dispositive motions (e.g., motions for summary judgment or

motions for judgment on the pleadings), must be filed by plaintiff by May 24, 2019.

Defendant’s response and such cross-motions must be filed no later than 28 days after

plaintiff’s motion is filed (and no later than June 21, 2019). Plaintiff’s opposition to

defendant’s cross-motion and any reply shall be filed no later than 28 days thereafter

(and no later than July 19, 2019). Defendants’ reply shall be filed no later than 14 days

thereafter (and no later than August 2, 2019).

       c)     Compliance with Fed. R. Civ. P. 56 and D. Kan. Rule 56.1 is mandatory,

i.e., summary-judgment briefs that fail to comply with these rules may be rejected,

resulting in summary denial of a motion or consideration of a properly supported motion

as uncontested. Further, the court strongly encourages the parties to explore submission
                                            7
of motions on stipulated facts and agreement resolving legal issues that are not subject to

a good faith dispute. The parties should follow the summary-judgment guidelines

available on the court’s website:

                     http://www.ksd.uscourts.gov/summary-judgment/

       d)     If issues remain unresolved after the parties have complied with the “meet

and confer” requirements applicable to discovery-related motions under Fed. R. Civ. P.

37(a)(1) and D. Kan. Rule 37.2, the parties and counsel are strongly encouraged to

consider arranging a telephone conference with the undersigned magistrate judge before

filing such a motion. But such a conference is not mandatory.

       e)     Any motion to compel discovery in compliance with D. Kan. Rules 7.1 and

37.2 must be filed and served within 30 days of the default or service of the response,

answer, or objection that is the subject of the motion, unless the time for filing such a

motion is extended for good cause shown. Otherwise, the objection to the default,

response, answer, or objection is waived. See D. Kan. Rule 37.1(b).

       f)     To avoid the filing of unnecessary motions, the court encourages the parties

to utilize stipulations regarding discovery procedures. However, this does not apply to

extensions of time that interfere with the deadlines to complete all discovery, for the

briefing or hearing of a motion, or for trial. See Fed. R. Civ. P. 29; D. Kan. Rule 6.1(a).

       g)     The arguments and authorities section of briefs or memoranda submitted

must not exceed 30 pages, absent an order of the court.


                                             8
4)     Pretrial Conference, Trial, and Other Matters.

       a)     As discussed during the scheduling conference, a pretrial conference won’t

be conducted unless issues remain after the parties’ above-described cross-motions have

been decided by the court. Likewise, the court won’t set the case for trial at this time.

The parties are not prepared to consent to trial by a U.S. Magistrate Judge.

       b)     This court, like the Kansas Supreme Court, has formally adopted the

Kansas Bar Association=s Pillars of Professionalism (2012) as aspirational goals to guide

lawyers in their pursuit of civility, professionalism, and service to the public. Counsel

are expected to familiarize themselves with the Pillars of Professionalism and conduct

themselves accordingly when litigating cases in this court. The Pillars of Professionalism

are available on this court’s website:

                 http://www.ksd.uscourts.gov/pillars-of-professionalism/

       This amended scheduling order will not be modified except by leave of court upon

a showing of good cause.

       IT IS SO ORDERED.

       Dated November 7, 2018, at Kansas City, Kansas.

                                           s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




                                             9
